Citation Nr: 0937577	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-24 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than August 19, 2005 
for a grant of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1951 to 
January 1954 and from July 1963 to March 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which awarded a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) effective August 19, 
2005. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran's formal claim for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) was received by VA on 
August 19, 2005.

3.  In a February 2006 rating decision, the RO granted 
entitlement to a TDIU rating, effective from August 19, 2005.

4.  The evidence of record includes factually ascertainable 
evidence that demonstrates that the Veteran's full-time 
employment ended on July 1, 2005.

5.  There is no evidence of any earlier unadjudicated formal 
or informal claim for entitlement to TDIU nor any factually 
ascertainable evidence demonstrating that entitlement to TDIU 
arose prior to July 2, 2005.


CONCLUSION OF LAW

The criteria for an effective date from July 2, 2005, but no 
earlier, for the establishment of entitlement to a TDIU due 
to service-connected disabilities have been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for entitlement to a TDIU 
was received in August 2005.  Thereafter, he was notified of 
the general provisions of the VCAA by the Columbia RO in 
correspondence dated in September and December 2005.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in June 2007.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and noted that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 38 C.F.R. § 3.159 (b)(3) (2008).  The claim for an 
effective date earlier than August 19, 2005 for the award of 
a TDIU is a downstream issue from the grant of TDIU, as it 
was initiated via a notice of disagreement received in April 
2006 .  Hence, there is no duty to provide additional notice 
in this case.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, Moncrief Army Hospital records, VA 
treatment records, and employment verification have been 
obtained and associated with his claims file.  The Veteran 
has also been provided with VA examinations to assess the 
current nature and etiology of his service-connected 
disabilities.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations - TDIU Effective Date

Awards of TDIU are governed by the effective date rules 
applicable to awards of increased compensation.  See, e.g., 
Hurd v. West, 13 Vet. App. 449 (2000).  The general rule is 
that the effective date of such an award "shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2009).  Date of receipt means the date on which a claim, 
information, or evidence was received by VA.  38 C.F.R. § 
3.1(r) (2009).

An exception to that rule applies under circumstances where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2009); Harper v. Brown, 10 Vet. App. 125 (1997).

In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(o)(1) (2009); VAOPGCPREC 12- 
98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).

Therefore, three possible dates may be assigned depending on 
the facts of a case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).
Harper, 10 Vet. App. at 126.

In determining an effective date for an award of TDIU, VA 
must make two essential determinations.  It must determine 
(1) when a claim for TDIU was received, and (2) when a 
factually ascertainable increase in disability occurred so as 
to warrant entitlement to TDIU.  38 C.F.R. §§ 3.155, 
3.400(o)(2) (2009).

With respect to the first of these determinations (when a 
claim for TDIU was received), the Board notes that, once a 
formal claim for VA benefits has been filed, a subsequent 
informal request for increase will be accepted as a claim.  
38 C.F.R. § 3.155(c) (2009).  Generally, the informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2009).  However, an informal claim for TDIU need not be 
specifically labeled as such.  Indeed, the United States 
Court of Appeals for the Federal Circuit has held that VA has 
a duty to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, and 
that once a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, VA must 
consider entitlement to TDIU.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001).

With regard to the second of the aforementioned 
determinations (when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to TDIU), 
the Board notes that TDIU may be awarded, where a veteran's 
schedular rating is less than total, if evidence is received 
to show that he is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability.  38 C.F.R. § 4.16 (2009).  Normally, 
consideration is given to such an award only if the veteran 
has a single service-connected disability ratable at 60 
percent or more, or if he has two or more such disabilities 
with a combined rating of 70 percent or more, with at least 
one disability ratable at 40 percent or more.  38 C.F.R. § 
4.16(a) (2009).  However, failure to satisfy these percentage 
standards is not an absolute bar to an award of TDIU.  38 
C.F.R. § 4.16(b) (2009).  Rather, it is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Id.

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2009).  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2009).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).

Nehmer Discussion

In a written brief dated in September 2009, the Veteran's 
representative asserted that the Veteran is entitled to an 
earlier effective date for the award of TDIU based on the 
Veteran's service-connected residuals of prostate cancer 
disability and the class action case of Nehmer v. United 
States Department of Veterans Affairs.  

Nehmer applies to claims governing effective dates for 
service connection for diseases presumed to have been caused 
by herbicide or Agent Orange exposure, and VA has issued a 
special regulation to implement orders of a United States 
district court in the class action case of Nehmer v. United 
States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 
(2006) (Nehmer).  See also Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I); Nehmer v. United States Veterans Administration, 32 F. 
Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Effective dates for disability compensation awarded to Nehmer 
class members are set forth at 38 C.F.R. § 3.816.  Under that 
regulation, a Nehmer class member is a Vietnam Veteran who 
has a covered herbicide disease.  Covered herbicide diseases 
include prostate cancer.  See 38 C.F.R. § 3.816(b).  In this 
case, the Veteran is a "Nehmer class member" within the 
meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered 
herbicide disease" (i.e., residuals of prostate cancer) 
within the meaning of 38 C.F.R. § 3.816(b)(2).  In a rating 
decision dated in August 1998, the RO awarded service 
connection for residuals of prostate cancer and assigned a 20 
percent rating effective November 7, 1996.  In a rating 
decision dated in July 2001, the RO reviewed the claim under 
the Nehmer Order and changed the effective date for the award 
of service connection for residuals of prostate cancer to May 
30, 1996.  Accordingly, Nehmer has no further bearing on the 
current claim for an effective date earlier than August 19, 
2005 for the award of a TDIU. 

Factual Background and Analysis - Earlier Effective Date for 
TDIU

The Veteran and his representative assert that an effective 
date earlier than August 19, 2005 is warranted for the award 
of a TDIU.  Specifically, the Veteran contends that he is 
entitled to an effective date from July 2005 after his 
employment as an assistant canteen manager ended.

The Board has carefully reviewed all of the evidence of 
record and finds that the assignment of an effective date 
from July 2, 2005, but no earlier, is warranted for the 
assignment of a TDIU rating.

At the time of receipt of the Veteran's application for a 
TDIU on August 19, 2005, the Veteran was service-connected 
and in receipt of a 60 percent disability rating for 
residuals of prostate cancer, a 30 percent disability rating 
for posttraumatic stress disorder (PTSD), a 10 percent 
disability rating for residuals of a right tibial fracture 
with mild degenerative osteoarthritis of the right knee 
joint, a 10 percent disability rating for dermatitis, and a 
noncompensable rating for erectile dysfunction.  When 
combined, his disability rating was 80 percent effective May 
3, 2005.

Prior to the receipt of the Veteran's TDIU claim in August 
2005, service department treatment records from Moncrief Army 
Hospital dated from April 1980 to March 1996 and VA medical 
records dated from May 2003 to June 2005 were associated with 
the record.  

In December 2003 the RO received a claim for an increased 
rating for the Veteran's service-connected PTSD.  In a VA 
PTSD examination report dated in February 2004, the Veteran 
reported quitting two jobs because he could not handle being 
around other people; he stated that his job at a commissary 
ended about six months earlier [in 2003].  The 30 percent 
disability rating for PTSD was continued in an April 2004 
rating decision.

In May 2005 the RO received a claim for an increased rating 
for the Veteran's service-connected residuals of prostate 
cancer.  In a VA genitourinary examination report dated in 
June 2005 the Veteran reported that due to urinary leakage 
several times daily, he needs to change incontinence pads two 
to three dimes during the day as well as two to three times 
each night.  He stated that he frequently loses control of 
his urine at unexpected times.  He denied any 
hospitalizations for his genitourinary disability.  In a 
rating decision dated in July 2005 the disability rating for 
residuals of prostate cancer was increased to 60 percent 
effective May 3, 2005, and the combined disability rating for 
his service-connected disabilities was 80 percent effective 
from May 3, 2005.  

On August 19, 2005 the RO received the Veteran's claim for a 
TDIU.  His application indicated that he last worked full-
time in 1997 and that his PTSD affected his ability to work.

The RO obtained additional VA treatment records dated from 
September 2001 to June 2005 that included treatment for 
erectile dysfunction and an infection on his face.  In a VA 
treatment note dated in November 2003, the Veteran reported 
that he was working in a club.

In correspondence dated in September 2005 the RO requested 
employment information necessary to substantiate his claim 
for a TDIU.

Following a VA PTSD examination in September 2005 the 
examiner indicated that the Veteran was currently 
experiencing a moderate to severe level of disability in 
social and occupational functioning.

In a VA joints examination report dated in September 2005 the 
Veteran reported that his part-time employment at a 
commissary was affected by prolonged standing.  In a VA 
genitourinary and skin examination report dated in September 
2005 he reported that he was not currently employed.

In a rating decision dated in November 2005, the disability 
rating for service-connected PTSD was increased to 50 percent 
effective August 19, 2005.  The claim for a TDIU was denied 
because the Veteran did not submit employment information as 
requested.

The Veteran provided additional employment information in 
November 2005, indicating that he worked 37 hours per week as 
a night manager at a VFW from 1998 to 2005.  He reported no 
time lost from illness and listed his highest gross earnings 
as $500 per month.

In December 2005 the RO again provided notice to the Veteran 
about information needed to substantiate his claim for a 
TDIU, specifically requesting the complete mailing address of 
his employer.

Additional VA treatment records dated to November 2005 
contained no complaints or findings related to the Veteran's 
service-connected disabilities.

The RO received the complete mailing address for the 
Veteran's former employer in December 2005.  In January 2006 
the VFW reported that the Veteran had been employed as an 
assistant canteen manager from June 2001 to July 2005, worked 
36 hours per week, lost no time in the last 12 months due to 
disabilities, and earned $13,000 during the 12 months 
preceding his last date of employment.  The employer reported 
that the Veteran was allowed to sit due to his disability.

In correspondence dated in August 2006 the Veteran's 
representative asserted that the Veteran's employment [at 
VFW] was part-time and did not meet the criteria for full-
time employment.  The representative attached the 2005 
Poverty Threshold for one person 65 years and over, which was 
$9,367, in addition to Poverty Threshold data for previous 
years, which was even less.  

In October 2006 the Veteran indicated that he had to resign 
his assistant canteen manager job because he could no longer 
work from 4:30 p.m. to 3:00 a.m.  He requested that the 
effective date for his TDIU rating begin in July 2005.

A joint, signed statement from the Veteran and the VFW was 
received in February 2007 that indicated the exact date that 
the Veteran last worked: July 1, 2005.

The Veteran's disability evaluations met the schedular 
criteria for consideration of a total rating based on 
individual unemployability as of May 3, 2005 when the rating 
for residuals of prostate cancer was increased to 60 percent 
and his combined rating for all his service-connected 
disabilities was 80 percent.  However, employment information 
provided by VFW showed that the Veteran last worked on July 
1, 2005, and his income in the preceding 12 months exceeded 
the Poverty Thresholds for 2004 and 2005.  Therefore, an 
effective date for the award of a TDIU is warranted from July 
2, 2005, the date following the end of the Veteran's full-
time employment with VFW, but no earlier.

The record does not provide a basis for assignment of an 
effective date earlier than July 2, 2005, however.  Neither 
an earlier claim for TDIU, nor objective medical evidence 
that the Veteran became unemployable due to service-connected 
disabilities alone during the year preceding August 19, 2005, 
is contained in the record.  Therefore, the assignment of an 
effective date is warranted from July 2, 2005, but no 
earlier.  




ORDER

Entitlement to an effective date of July 2, 2005, but no 
earlier, is allowed for a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


